In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1386V
                                      Filed: June 7, 2017
                                          Unpublished

****************************
ANDREW SANDERS,                         *
                                        *
                    Petitioner,         *     Damages Decision Based on Proffer;
v.                                      *     Influenza (“Flu”) Vaccine; Shoulder
                                        *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Ann D. Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 24, 2016, Andrew Sanders (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he sustained a shoulder
injury related to vaccine administration (“SIRVA”) from an influenza (“flu”) vaccination he
received on January 12, 2016. Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

        On March 6, 2017, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On June 7, 2017, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $111,932.85. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $111,932.85 in the form of a check payable to
petitioner, Andrew Sanders. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ANDREW SANDERS,                      )
                                     )
            Petitioner,              )
                                     )  No. 16-1386V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on March 6, 2017, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $111,932.85, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a) for his vaccine-related injury. 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $111,932.85 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                          Respectfully submitted,

                          CHAD A. READLER
                          Acting Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          s/ Ann D. Martin
                          ANN D. MARTIN
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 307-1815

DATED: June 7, 2017




                      2